Citation Nr: 1724771	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  11-07 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 30-percent disabling prior to May 8, 2002, 50-percent disabling prior to October 2, 2009, and 70-percent disabling thereafter.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to October 2, 2009.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In that decision, the RO implemented a November 2009 Board decision granting service connection for PTSD, and assigned a 30-percent rating for that disability effective March 10, 1997; a 50-percent rating effective May 8, 2002; and a 70-percent rating effective October 2, 2009.  The Veteran perfected his appeal as to the effective date of the grant of service connection for PTSD, as well as the initial ratings assigned.  In addition, his attorney argued that the Veteran was entitled to a total disability rating, which reasonably raised the issue of entitlement to a TDIU as a component of the initial rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a September 2010 rating decision, the RO granted entitlement to a TDIU effective May 7, 2010.

In an April 2011 rating decision, the RO granted the Veteran an earlier effective date of October 30, 1996, for the award of service connection for PTSD, and assigned a 30-percent rating from that date.  A May 2011 rating decision revised the effective date for the award of TDIU to October 2, 2009.

The claims on appeal previously came before the Board in May 2014.  In a May 2014 decision, the Board determined that the Veteran filed a claim seeking entitlement to service connection for a nervous condition, to include PTSD, which was received by VA on May 7, 1982, and which was denied in an August 1982 rating decision and subsequent October 1987 Board decision.  The Board noted that evidence submitted by the Veteran in 2008 included service department records which existed at the time of the August 1982 rating decision, but which had not been associated with the claims folder.  Pursuant to 38 C.F.R. § 3.156(c), the Board granted an earlier effective date of May 7, 1982, for the Veteran's award of service connection for PTSD.  The Board then remanded the claims for increased initial ratings for PTSD and entitlement to a TDIU prior to October 2, 2009, for evidentiary development.

In a September 2016 rating decision, the RO implemented the Board's grant of an earlier effective date of May 7, 1982, for the award of service connection for PTSD.  An initial 30-percent rating was assigned effective May 7, 1982.  The Veteran has since indicated that he continues to disagree with the ratings assigned for his PTSD.  See Correspondence (received November 2016).  Hence, the matter is appropriately considered an initial rating claim stemming from the Veteran's May 1982 claim for service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  From May 7, 1982, the Veteran's PTSD has been productive of total occupational and social impairment.

2.  The Veteran is in receipt of service-connected benefits solely for PTSD at an evaluation of 100 percent from May 7, 1982.


CONCLUSIONS OF LAW

1.  The criteria for a 100-percent disability rating for PTSD have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016), 4.132 DC 9411 (1982-88, 1988-96).

2.  The criteria for entitlement to an effective date prior to October 2, 2009, for the award of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Initially, the Board notes that the appeal presents "downstream" issues in that it arose following the grant of service connection for PTSD and entitlement to a TDIU.  Regardless, adequate notice was provided to the Veteran in writing in conjunction with the issuance of a May 2016 Supplemental Statement of the Case and September 2016 rating decision.  VA has also satisfied its duty to assist with regard to the issues decided herein.  The claims folder contains available VA outpatient records and examination reports, as well as private medical records, records from the Social Security Administration (SSA), lay statements from the Veteran, and arguments from the Veteran's attorney.  The Veteran has been afforded multiple VA psychiatric evaluations in connection with his claims.  Additional VA examinations are not necessary, as the Board is awarding a total schedular evaluation for PTSD, and current findings would not serve to establish entitlement to an earlier effective date for a TDIU.  On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

Factual Background

In May 1982, the Veteran filed a claim for service connection for a "delayed stress reaction-as consequence of participation in Vietnam," to include "post-traumatic battle stress."  (As discussed above, this claim was initially denied by way of an August 1982 rating decision and subsequent October 1987 Board decision; however, the Board subsequently granted service connection for PTSD in November 2009, and, by way of a May 2014 decision, awarded an effective date of May 7, 1982 for the grant of service connection.  As such, the period on appeal dates from VA's receipt of the Veteran's original claim for service connection.)

VA treatment notes reflect that the Veteran was seen at a Mental Health Clinic in May 1982 for "intermittent and explosive disorder" with "paranoid trends" and "aggressive behavior."  He reported having traumatic experiences related to combat in Vietnam, and presented with myriad symptoms including insomnia, flashbacks, impaired impulse control, and "rage outbursts."

During a June 1982 evaluation with a VA psychologist, the Veteran reported that he was unemployed and wanted to go back to the Army.  He reported feeling "disturbed by persons" and "disturbed by everything," and stated that "noises of airplanes or heavy equipment" caused him to be "very nervous."  Testing revealed no evidence of organic impairment or acute psychosis; however, there was evidence of "emotional deterioration" and "Paranoid Personality Disorder which may very well be with intermittent explosive disorder."  Thereafter, the Veteran continued to received periodic treatment at the Mental Health Clinic.

Available VA treatment notes establish that the Veteran was hospitalized in January 1983, and again in late December 1983 through January 1984.  A progress note dated December 30, 1983, reflects that he presented as agitated with "homicidal ideas and poor control of his symptoms."  On December 31, 1983, he reported that he had a friend who died in his arms in Vietnam and who "is always with him talking to him and telling him what to do."  At that time, he denied having suicidal ideas but stated that he had tried suicide in the past.  A diagnosis of PTSD was noted with future evaluation for schizophrenia.  He was prescribed medication and referred to a local Vet Center for counseling.

During a March 1984 RO hearing, the Veteran testified that, since his discharge from the Army, he had problems with symptoms such as aggressive behavior (including "feel[ing] the need of fighting all the time"), insomnia, nightmares, flashbacks, and social isolation.  He testified that he had been hospitalized on numerous occasions for psychiatric problems, and stated that he had recently been getting psychiatric treatment.  He also testified that he had tried various jobs but had gotten "thrown out" because "I fight too much."  He reported an incident where he cut his brother and himself with a machete and "drew all over the wall with blood."  He reported that before he entered the Army he was a successful student with no history of fighting.

A VA Medical Certificate dated in September 1985 reflects that the Veteran presented with symptoms of insomnia, depression, and isolation.  He reported that he did not trust anyone.  "Periods of intense violence and impulsive behavior" were noted.  The Veteran reported that he lost control easily and was "aggressive" towards his family and others.  The diagnosis was "r/o [rule out] PTSD," and he was referred to the PTSD clinic.  In November 1985, the Veteran presented with symptoms of nightmares and flashback experiences.  He reported hearing voices, and described episodes of depression and suicidal ideation.  He also reported episodes of violence when experiencing flashbacks.

The Veteran underwent a VA psychiatric examination in December 1985.  The examiner noted that the Veteran had a Bachelor's Degree in physical education and was currently single with no children and was unemployed.  With respect to in-service history, the examiner noted that the Veteran was exposed to "a lot of trauma" in ten months of combat during his service.  The report notes that the Veteran was hospitalized on three occasions in the VA system, most recently in December 1984.  Presently, he was in treatment at the VA Center and was receiving anti-psychotics and anti-depressants "in high doses."

With respect to "present daily adjustment," the examiner noted that the Veteran went out alone and drove occasionally, did not go to church, and handled money "very poorly."  He reported spending his day "doing nothing."  With respect to present symptoms, he reported a "moderately severe anxiety tension syndrome."  He denied the use of alcohol or drugs.  He reported that he became "both physically and verbally aggressive" and "talks to himself and has confusional dissociative episodes."  He reported feeling depressed and suffering from "dyscontrol of guilt, rage and fear."  He also reported being "extremely restless" and stated that he "relates poorly to people."  He felt paranoid about being a veteran of the Vietnam War; the examiner noted that he had a "severe startle reaction" and was "markedly suspicious."  The Veteran reported attempting suicide on three occasions.

The examiner noted that the Veteran was "essentially withdrawn" and had many traumatic war dreams during which he felt "attacked," as well as flashbacks and hallucinations which involved people giving him instructions or "telling him to jump or to run or to help."  The examiner noted that the Veteran exhibited tremor, marked perspiration, and palpitations.  He was irritable, suffered from insomnia, and his self-esteem was "very low."

The examiner noted that the Veteran reportedly had a "great deal" of avoidance of people and particularly could not talk about war experiences because they brought flashbacks and dissociative episodes.  He had many friends killed in military service, and had "marked constriction of interest."  Specifically in regard to post-concussion syndrome, he reported headaches with dizziness and avoidance of people and also fear of heights.

On mental status examination, the Veteran appeared as "sickly" and was unshaved and "very unkempt" in his clothing.  He acted impatiently and coldly.  Some impairment in reality awareness was noted.  His speech was slow and hesitant with good intonation and no speech defects.  The Veteran was observed to be "impulsive, severely anxious, perplexed, preoccupied and poorly organized."  He "loses control easily" and appeared stressed by the interview.  In general, he was observed to be "withdrawn" and "slow," with "slight diminution in psycho-motor activity."  Communication was slow with "thought disorder manifested by blocking, some vagueness, private logic."  There was somatic preoccupation, some tendency to delusional thinking (particularly paranoid thinking), visual and auditory hallucinations, and traumatophobic dreams.

In addition, the examiner noted that the Veteran had "self-deprecatory ideas with suicidal preoccupation with moderate acting-out potential."  His affect was restricted, and there was poor control of fear, rage, and guilt feelings.  His predominant mood was irritability with depression.  Cognitively, he was alert and well-oriented, with "good" memory at all levels.  Attention was fair and concentration, calculation, and information were normal.  However, there was "moderate loss of effectiveness of intelligence."  Moreover, the Veteran exhibited "poor" judgment and "no" insight.

In summary, a diagnosis of PTSD was noted, with the examiner opining that the Veteran was "grossly impaired, as manifested by gross impairment at the social, occupational; and leisure-time activity levels."  With respect to whether any of the Veteran's symptoms were attributable to post-concussion syndrome, the examiner opined that this question was not perfectly clear; however, there was "no doubt" that the Veteran had PTSD.

VA treatment notes reflect that the Veteran was hospitalized in January 1986 after a "psychotic breakdown" precipitated by "a flashback experience."  Following discharge he was referred to group therapy.  Subsequent VA PTSD Clinic records show that he continued to report symptoms such as flashback episodes and aggressive behavior.

In 1988, and later in October 1991, the Veteran submitted statements reflecting that his PTSD was still causing him difficulty.  In October 1996 correspondence, he indicated that he wished to reopen his claim for PTSD.

An August 1996 VA treatment note reflects the Veteran's report that he was "doing well until last month," when he was conducting boxing training and had a PTSD flashback.  He reported that he was unable to sleep and was losing interest in his usual activities.  He stated he was out of work and had been spending time at a gym which recently closed.  He was prescribed Paxil.  A follow-up note from May 1997 indicates that he was "feeling better."  However, the next day he reported hearing voices, specifically the voice of his friend who died in Vietnam.

The Veteran underwent a VA PTSD examination in August 1997.  The examiner noted a history of treatment "on and off" at the San Juan VA Medical Center, Miami and Bronx VA Hospitals, with periodic hospitalizations.  The Veteran reported taking medications for his PTSD.  With regard to employment history, he reported having over 500 jobs since his discharge, but stated that he was fired or resigned from most of these.  His last job was as a sports director at Barrio Amelia in Catano.  However, the examiner noted that the Veteran was a "known person for Coaching Boxing" in Puerto Rico and "has assisted Boxing Champions."

With regard to subjective complaints, the examiner noted that the Veteran was quite "verborrheic" and mentioned that he had multiple jobs related to plumbing which usually results in the same problem: the Veteran became "explosive, irritable, leaves the people, has been involved in many difficulties."  He reported living with multiple women but never marrying; he said he had a nine-year-old son who lived with his mother.  The Veteran reported difficulty sleeping and said that he "usually has been a very polite person, that everyone knows and likes him."  However, he stated that he avoided taking pills and sometimes "likes to be isolated or locked in his room, for a period of three days."  He reported that he tried to re-enlist in the Army in 1982 with success, and also that he tried to study at Colegio Regional de Bayamon but was not accepted.

Objective findings revealed that the Veteran was a well-developed, well-nourished, athletic type middle-aged man.  He was dressed and shaved appropriately.  The examiner noted that the Veteran carried himself appropriately and was "alert, quite spontaneous," and "very well organized."  There was no thought disorder or perceptive disorder; the Veteran was well-oriented in all three spheres, and his memories were preserved.  Moreover, the examiner observed that the Veteran was "very expressive" and that his "affect really does not correspond to his complaint."  His sensorium was clear, his judgment was well-preserved, and he was able to differentiate between right and wrong.

In summary, the examiner noted a diagnosis of mixed personality disorder (borderline antisocial) and assigned a global assessment of functioning (GAF) score of 75.  The examiner further opined that there was "no evidence in this clinical examination, (Mental Status), for a PTSD Diagnosis."

The Veteran continued to be seen at the San Juan VA Medical Center PTSD clinic.  In July 1999, he was hospitalized again with symptoms of insomnia, nightmares, and visual hallucinations that he reported was precipitated by a conversation with a friend about his experiences in Vietnam.  He reported poor compliance with medications.  At his discharge he was given a GAF score of 65.

Records provided by SSA show that the Veteran underwent a psychiatric evaluation in September 1999.  The report from this evaluation indicates that he had been stable since his last hospitalization, in August 1999.  The Veteran reported flashbacks about decapitating Vietnamese.  By way of history, the examiner noted that the Veteran "stopped working around 1980 and since then has attempted to work on multiple occasions but has never been able to because each time his emotional symptoms exacerbate markedly."  The examiner noted a history of frequent hospitalizations.  Presently, the Veteran lived alone and remained there, "locked-up," sleeping all day.

The examiner observed that the Veteran had a few days-old beard but had adequate hygiene.  He reported feeling tired all the time (the examiner noted that this was perhaps due to medication).  He denied illusions or hallucinations but did report having flashbacks.  His thought processes and orientation were normal, though the Veteran reported some memory trouble.  His impulse control was adequate.  Judgment and insight were poor.  The examiner noted that the Veteran was "severely restricted and circumscribed in his behavior."  The diagnosis was PTSD.

In November 1999, the Veteran was examined by a clinical psychologist.  A Mental Residual Functional Capacity Assessment revealed "moderately" limited understanding and memory, moderately and "markedly" limited sustained concentration and persistence, and moderately and markedly limited social interaction (including a markedly limited ability to interact appropriately with the general public, get along with coworkers or peers, and maintain socially appropriate behavior).

Based on the above evaluations, the Veteran was determined to be disabled by SSA as of August 1996.  His primary diagnosis was "anxiety related disorders."

In an April 2001 statement, the Veteran reported suffering from "emotional problems."  He stated that he had been unable to work in a steady job for the last 20 years as a consequence of such problems, and stated that he had been receiving psychiatric care at the San Juan VA Medical Center for the past 16 years.

A May 2001 Interim Progress Note from the director of the San Juan VA PTSD Clinic reflects that, throughout the course of the Veteran's treatment, he exhibited anxious behavior and had many episodes of flashbacks and visual hallucinations.  In addition, he was detached from others and unable to experience joy or affections towards family.  He was always anxious and worried, easily startled, irritable, and with poor control of impulses as well as sleep problems and poor concentration.  The Veteran was assigned a GAF of 75.

In May 2002, the Veteran underwent a VA psychiatric examination.  With respect to current symptoms, he reported having flashbacks about two to three times each month which caused him to remain at home for several days and increase his medications until he recovered.  He reported that he participated very little in social activities.  Examination findings showed a well-dressed man with depressed mood and affect who was cooperative, logical, and coherent.  He was not experiencing auditory hallucinations, ideas of reference, or delusions.  He was not suicidal.  He was oriented to time, place, and person, and cognitive function was well-preserved.  The Veteran reported that his attempts at romantic relationships were unsuccessful and stated that he has never married.  He reported a reasonably good relationship with his son.  Various attempts to work and continue his education were unsuccessful.  There was no history of drug or alcohol use or legal infractions.  The examiner confirmed a diagnosis of PTSD and assigned a GAF score of 55.

A VA psychiatry progress note dated in August 2008 reflects that the Veteran reported insomnia and isolation.  No suicidal or homicidal ideas were noted.  He reported hearing "voices of combat" at night.  Mental status testing showed symptoms of anxiety, restlessness, and nightmares with an anxious affect and mood.  The examiner assessed the Veteran as being in contact with reality, not suicidal or homicidal, but with intrusive memories and disturbed sleep patterns related to memories of war.  He was assigned a GAF score of 60 and prescribed Quetiapine.

In January 2009, the Veteran underwent a VA PTSD examination.  He reported that he had not filled his medication since November 2008, and stated that his current symptoms included memories of his military tour, social withdrawal, and trouble sleeping.  He reported that he still lived alone but described his family relationships as "normal."  He stated: "I know many people, but I'm always alone."  He reported being involved in several street fights, the last of which occurred four months ago.  On examination, the Veteran gave off a strong body odor, and his affect was constricted.  He was not able to do serial sevens or spell a word forward and backward.  His orientation and thought processes were normal.  No delusions or hallucinations, obsessive or ritualistic behavior, or panic attacks were noted.  There was no indication of suicidal or homicidal thoughts.  Impulse control was poor, with episodes of violence noted.  Memory was normal.  In summary, the examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  Instead, the diagnosis assigned was depressive disorder NOS (not otherwise specified).  The examiner assigned the Veteran a GAF score of 60.

A March 2009 VA psychiatric progress note shows that the Veteran reported that he was not feeling well.  Specifically, he reported sleeping trouble and depressed mood.  In addition, the examiner stated that "sometimes when not sleeping went out with ideas of harming others," although the Veteran denied any specific person or idea in this regard.  He admitted poor compliance with medications.  He was assigned a GAF score of 55.  An April 2009 progress note indicates that he was taking medication as prescribed.  He was assigned a GAF score of 60.

In September 2009, the Veteran's VA psychiatrist provided the following statement:

[The Veteran] has been under treatment at the Post[t]raumatic Stress Disorder Clinical Team since many years ago.  I started seeing him after the Dupont Plaza fire [in 1986], when he had exacerbation of his PTSD condition.  I consider that he is totally and permanently impair[ed] in his social and occupational functioning due to his PTSD condition.  His condition is severe.

In October 2009, the Veteran submitted a report from a private psychologist, Dr. Ruiz, following a psychological evaluation performed on October 2, 2009.  The report provides a comprehensive chronology of the Veteran's PTSD symptoms.  Dr. Ruiz noted that the Veteran "has lived mostly alone since his return from Vietnam" and has had "poor and difficult social relationships."  During the evaluation, the Veteran reported having occasional flashbacks of his war experiences.  He reported that he avoided talking to others about war episodes and seeing war moves lest they bring about flashbacks and dissociative episodes.  He reported having memories of his friend who died in Vietnam.  On mental status examination, the Veteran reported a severe startle reaction with markedly suspicious and occasional suicidal ideas, although he denied attempts on his life or others'.  He was detached from others and unable to experience joy or affection toward family.  Dr. Ruiz observed that the Veteran was anxious, worried, irritable, and in poor control of his impulses.  His predominant mood was irritability with depression and low self-esteem.

In summary, Dr. Ruiz opined that the Veteran had been "unable to find and hold gainful employment since at least 1983 solely as a result of [PTSD]."  He further noted that the January 2009 VA examination report was incorrect in attributing the Veteran's mental issues to depressive disorder, as the Veteran "shows unmistakable signs of severe PTSD that have had a serious thought on his daily life."  Dr. Ruiz assigned the Veteran a GAF score of 50.

In May 2010, the Veteran's attorney submitted correspondence arguing that a total rating was warranted for his PTSD, "from the date of claim onward."  His attorney provided a history of the most severe episodes of PTSD, and in particular cited the September 2009 note provided by the Veteran's VA psychiatrist.  The attorney noted:

It is hard to imagine a source of medical evidence VA would find more credible than the Psychiatrist who has treated [the Veteran] for VA for decades.  Given that his opinion concerning the severity of [the Veteran's] PTSD is unequivocal, supported by the rest of the medical evidence of record, and based on unmatched knowledge of [the Veteran's] current and historical condition, it [is] surprising that a total rating was not assigned in [prior adjudications of the Veteran's claim].

The attorney further cited the October 2009 private psychological report from Dr. Ruiz, and reiterated that the Veteran was requesting that VA assign a total rating (100 percent for PTSD or 70 percent for PTSD plus a TDIU) effective on the date of his claim for service connection.

The Veteran's attorney also submitted a February 2010 report completed by another private physician, Dr. Cesta.  In the report, Dr. Cesta opined that "[t]he medical record is consistent, comprehensive, and clearly indicates that the veteran suffered from disabling PTSD . . . which has profoundly impaired him since his return from active duty service, and has been completely disabling since at least 1982, but likely far earlier."  By way of rationale, Dr. Cesta included a fairly comprehensive review of the Veteran's medical history, and assigned a GAF score based on current symptoms of 35.

Thereafter, VA outpatient records show that the Veteran continued to be followed for his PTSD, including attending group therapy.  In May 2010, a GAF score of 55 was assigned.

In May 2012, VA received records from SSA documenting disability reports from 1999, 2007, and 2008.  Among these records is a work history completed by the Veteran, which indicates that he held a variety of contract jobs, none full-time, throughout the 1980s and 1990s.  These records show that the Veteran reported having difficulty working and engaging in social activities due to his PTSD.

In May 2013, the Veteran's attorney submitted a letter from Dr. Cesta in which he repeated his opinion that the Veteran's PTSD had been completely disabling since 1982.  Dr. Cesta noted that, based on the psychiatric report from June 1982, the Veteran's symptoms were so severe that he was evaluated for possible organic brain damage.  At that time, the Veteran reported being unemployed and exhibited many of the characteristic symptoms of PTSD.  Dr. Cesta then reviewed subsequent medical records, noting that, following the initial psychiatric evaluations in 1982, the Veteran required psychiatric hospitalizations in the 1980s, thus indicating that his PTSD was "severely disabling and showing signs of intractable and progressive psychiatric disease."  From the early 1980s onward, both VA and non-VA providers noted the Veteran's "gross impairment and inability to obtain any significant employment."  Thus, the record showed evidence of "complete and utter dysfunction socially, occupationally, and personally secondary to PTSD."  In conclusion, Dr. Cesta opined that the Veteran's PTSD "did not suddenly become totally disabling in 2009," but rather was completed disabling beginning in the early 1980s.

The Veteran underwent a VA PTSD examination in August 2015.  The report indicates that the examining psychiatrist reviewed the claims file; however, the report contains numerous inaccuracies that render its findings questionable.  For instance, the examiner noted that the Veteran had "no history of hospitalization or emotional crisis" and no history of "behavioral disturbances related to this Veteran."  Notwithstanding, the examiner noted that the Veteran met the criteria for PTSD.  Behavioral observations included that the Veteran behaved properly during the interview and was "mentally competent, alert, cooperative, and in full contact with reality."  There was no evidence of psychosis, delusions, or ideas of reference during the examination.  Intellectual functioning was preserved.  The Veteran reported that he was living by himself.

By way of occupational history, the Veteran reported working at a series of jobs but indicated that he had been retired for 20 years.  Regarding employability, the examiner remarked that the Veteran was "coherent, logic and relevant" during the examination, and that, "since more than ten years, the Veteran has not experienced a significant decrease in functionality, has not been hospitalized, no evidence of psychological crisis, no evidence of changes in pharmacological treatment."  The examiner concluded that the Veteran's mental condition was "stable, and responding to pharmacotherapy"; however, his "mood unstability, isolation and depression can limit his capacity to interact effectively on a sustained basis with others individuals."  In sum, the Veteran's "mental disorder symptoms are not severe enough to interfere with veteran's daily activities, family responsibility, financial debts and social functioning."

The examiner concluded that the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

In an August 2015 addendum, the VA psychiatrist noted that the Veteran was diagnosed with PTSD in 1982 and that his PTSD was "chronic, persistent and permanent."  The examiner also acknowledged that the Veteran was hospitalized during the "eighties and nineties."  However, regarding unemployability, the examiner reiterated that the Veteran had not experienced a significant decrease in functionality for the past ten years; had not been hospitalized; and had shown no evidence of "recurrent crisis."  As such, the examiner repeated the prior finding that the Veteran's mental condition was "stable, and responding to pharmacotherapy," and was "not severe enough" to "interfere" with daily activities, family responsibilities, financial debts, and social functioning.

In November 2016, the Veteran's attorney submitted a brief arguing once again that the Veteran was entitled to a "total rating" for his PTSD for the entire period of appeal due to such symptoms as "persistent delusions or hallucinations" and being a "persistent danger of hurting self or others."  See 38 C.F.R. § 4.130, DC 9411.  The attorney pointed out the "obvious inadequacy" of the August 2015 VA examination report, but requested that the Board not remand the case due to the delay that would cause in adjudicating the Veteran's appeal.

The Veteran's attorney provided a comprehensive summary of the Veteran's treatment for PTSD since the early 1980s.  He argued that, based on the record, there was no evidence that the Veteran "ever experienced a sustained improvement in his disability.  Instead, his hallucinations and violent tendencies have continued over the decades."  In sum, the attorney argued that the evidence is "overwhelmingly clear" that the Veteran has experienced "totally disabling PTSD symptoms that have prevented him from maintaining gainful employment since his discharge from the military in 1973."

In support of these arguments, the Veteran's attorney submitted a Psychiatric Addendum Report from Dr. Cesta, dated in October 2016.  This report reflects Dr. Cesta's opinion that, "based on my multiple reviews of the medical record and a personal interview of [the Veteran,] it is quite clear that he has been disabled, secondary to combat related PTSD, since the early 1980s."  With respect to the August 2015 VA examination report, Dr. Cesta opined that it was "neither comprehensive, thorough, nor accurate."  Specifically, the VA report provided no evidence regarding the historical severity of the Veteran's PTSD symptomatology, instead providing a conclusion based on "a brief snapshot absent context."  Furthermore, the VA report was "completely inconsistent with the vast majority of the medical evidence dating back four decades."  Dr. Cesta noted that it had taken decades for the Veteran to stabilize to the point where he was able to live:

a very circumscribed and minimalistic life where he does not have to attend to any occupational responsibilities, is no longer attempting to return to work, faces only minimal and predictable social stressors, and has achieved a level of remission which allows him to remain outside of institutions or long-term care settings for those with chronic and pervasive mental illness.  The veteran's current stability has nothing to do with the capacity to work or function in complex components of society.

See October 2016 Psychiatric Addendum.  Dr. Cesta "completely disagree[d]" with the VA examiner's finding that the Veteran's PTSD was only productive of occupational and social impairments that caused "occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks."  This conclusion, he argued, was based on an incomplete review of the record and a "snapshot" of the Veteran's symptoms on the day he was examined.  Dr. Cesta noted that the VA examiner provided no real analysis regarding the historical severity of the Veteran's PTSD.  Thus, the VA examination report "serves no purpose other than to confirm that the veteran has PTSD and has stabilized on a combination of psychotherapy and pharmacologic management to the point where he does not require hospitalization or institutionalization."

Dr. Cesta concluded that the record clearly indicated "severe" symptoms of PTSD dating back to the early 1980s.  As noted in the record, the Veteran had been exposed to "extraordinary" trauma, including atrocities of war, and his symptoms as reflected in the record during the 1980s clearly reflected a diagnosis of PTSD.  He was hospitalized on numerous occasions, "a clear indicator" of a "severe" disease process.  He then continued to receive treatment for PTSD symptomatology until the present day.  In sum, the Veteran "has severe and pervasive mental illness consistent with intractable PTSD which was identified in the 1980s."

Increased Rating for PTSD

The Veteran contends that his service-connected PTSD warrants a 100-percent rating for the entire period on appeal, which ranges from May 7, 1982.  For the reasons discussed below, the Board agrees that a total schedular evaluation is warranted.

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD symptoms are currently rated under DC 9411.  See 38 C.F.R. § 4.130 (2016).  He is currently in receipt of a 30-percent rating from May 7, 1982, to May 8, 2002; a 50-percent rating prior to October 2, 2009; and a 70-percent rating thereafter.

During the pendency of this appeal, effective November 7, 1996, VA revised its regulatory criteria for evaluating psychiatric disorders, including PTSD.  See Schedule for Rating Disabilities; Mental Disorders, 61 Fed. Reg. 52,695 (Oct. 8, 1996) (final rule amending VA's schedule for evaluating disabilities pertaining to mental disorders and redesignating 38 C.F.R. § 4.132 as § 4.130).  Because the Veteran's PTSD claim is effective prior to 1996, both the pre November 1996 version of DC 9411 and the current version might be applied to his claim, whichever is most favorable to the Veteran.  See VA Gen. Coun. Prec. 3-2000. 

All psychiatric disabilities are evaluated under a General Rating Formula for Mental Disorders (General Rating Formula).  Under the 1996 version of DC 9411, a 30-percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50-percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70-percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the DC to determine whether an increased evaluation is warranted.

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

In this case, the evidence of record reflects that the Veteran has suffered from severe, extremely disabling PTSD throughout the appeal period, which requires a rating of 100 percent.  As discussed above, the Veteran was evaluated by a VA psychologist in June 1982, shortly after submitting his claim for service connection.  At that time, the Veteran was unemployed and reported feeling "disturbed by persons" and "disturbed by everything."  Testing revealed evidence of "emotional deterioration" and "Paranoid Personality Disorder" with possible "intermittent explosive disorder."  (Subsequent evaluations determined that these symptoms are consistent with PTSD.)  Thereafter, the Veteran was repeatedly hospitalized for PTSD-related symptoms, including "homicidal ideas," hallucinations, violent behavior with poor impulse control (including involvement in street fights), and a history of suicide attempts with suicidal ideation.

According to the December 1985 VA psychiatric examination report, the Veteran was unemployed; was at risk of becoming "both physically and verbally aggressive"; and had "confusional dissociative episodes."  He reported feeling depressed and indicated that he had attempted suicide on three occasions; suicidal ideation was noted.  The examiner noted that the Veteran was "essentially withdrawn" and had many traumatic war dreams during which he felt "attacked," as well as flashbacks and hallucinations which involved people giving him instructions or "telling him to jump or to run or to help."  On mental status examination, the Veteran appeared as "sickly" and was unshaved and "very unkempt" in his clothing.  Some impairment in reality awareness was noted, and the Veteran was observed to be "impulsive, severely anxious, perplexed, preoccupied and poorly organized."  He exhibited preoccupation, some tendency to delusional thinking, visual and auditory hallucinations, and traumatophobic dreams.  The examiner opining that the Veteran's PTSD was productive of "gross[] impair[ment], as manifested by gross impairment at the social, occupational; and leisure-time activity levels."

Thereafter, the Veteran continued to be treated for his PTSD symptoms.  Although there is a dearth of medical documentation from the 1990s and early 2000s, it is clear that he consistently manifested symptoms such as depressed mood, social isolation, hearing voices, and aggressive behavior.  He was determined to be disabled by SSA in the late 1990s due to his psychiatric symptomatology, and was hospitalized for a PTSD-related "psychotic breakdown" in 1999.  In September 2009, his VA psychiatrist reported that the Veteran had been under his treatment since the 1980s, and that he considered the Veteran to be "totally and permanently impair[ed] in his social and occupational functioning due to his PTSD condition."  Subsequent opinions from private care providers likewise reflect the opinion that the Veteran's PTSD was totally disabling beginning in the early 1980s.  In sum, the weight of the evidence establishes that his PTSD warrants a 100-percent rating for the entire period on appeal.

Notwithstanding the above, the Board acknowledges that the Veteran has had periodic improvements in his PTSD symptomatology at various points during the period on appeal.  For instance, the VA examination reports from August 1997, January 2009, and August 2015 appear to demonstrate symptoms warranting less than a total schedular rating.  However, the Board finds that the weight of the evidence does not establish that the Veteran permanently improved to the point that a "staged" rating is warranted.  See Hart, 21 Vet. App. at 509-510.  Specifically, the Board finds that the December 1985 VA psychiatric evaluation, the documentation of the Veteran's multiple hospitalizations, the September 2009 opinion of his VA psychiatrist, and the evaluations of Dr. Ruiz and Dr. Cesta are more probative than the August 1997, January 2009, and August 2015 VA examination reports in establishing that the Veteran's PTSD has been completely and totally disabling since 1982.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  To that end, the Board notes that the August 1997, January 2009, and August 2015 VA examination reports reflect and incomplete understanding of the Veteran's medical history and were based at least in part on inaccurate information (for example, that the Veteran did not meet the criteria for a PTSD diagnosis and did not have a history of hospitalizations).  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

In sum, the Board finds, when resolving doubt in the Veteran's favor, that his PTSD has been productive of total social and occupational impairment since he filed his original claim for service connection in May 1982.  Thus, a 100-percent schedular evaluation is warranted for the entire appeal period.  Throughout the relevant period, his PTSD symptoms have included persistent danger of hurting himself or others (including suicidal ideation with multiple suicide attempts); impaired impulse control; constant depression and anxiety; persistent delusions and hallucinations, including hearing "voices"; inability to perform activities of daily living; significant social impairment; and significant occupational impairment.  Although there were times when the Veteran was oriented to time and place and denied violent tendencies, the record reflects that his PTSD has required constant treatment, including multiple hospitalizations, and has made it impossible for him to maintain employment.  These symptoms more nearly approximate the criteria for a 100-percent rating, pursuant to the General Ratings Formula.  See 38 C.F.R. § 4.130.

The Board has also evaluated whether the Veteran would be entitled to a higher rating under the rating criteria prior to the regulatory change in 1996, and finds that his symptomatology is also consistent with the 100-percent rating criteria, where it contemplates that the Veteran has totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior, as well as he is demonstrably unable to obtain or retain employment.  38 C.F.R § 4.132, DC 9411 (1982-1996); see also 53 FR 1441, Jan. 19, 1988.

Accordingly, resolving doubt in the Veteran's favor, the Board concludes that the medical and lay evidence of record supports an increased schedular rating of 100 percent, for the entire appeal period.  See 38 C.F.R. § 4.130, DC 9411; 38 C.F.R § 4.132, DC 9411 (1982-1996). .
TDIU prior to October 2, 2009

The Veteran has also contended that he is entitled to a TDIU for the entire period on appeal.  In this regard, the Board notes that, in years past, if a Veteran received a 100-percent schedular rating for a service-connected disease or injury, the issue of entitlement to a TDIU became moot since a Veteran could not have a 100-percent schedular rating while concurrently having a TDIU.  38 C.F.R. § 4.16(a); VAOPGCPREC 6-99 (June 7, 1999); 64 Fed. Reg. 52,735 (1999).  However, in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court held that VA should potentially consider whether TDIU is warranted for a particular service-connected disability even when a schedular 100-percent rating is already in effect for other service-connected disabilities in order to determine the Veteran's eligibility for special monthly compensation under 38 U.S.C.A. § 1114(s).

This case, however, is distinguishable from Bradley in that here, the Veteran is already in receipt of a 100-percent rating for PTSD, his only service-connected disability.  Thus, this is not a case in which there are multiple disabilities that, when combined, result in the Veteran's 100-percent evaluation.  In Herlehy v. Principi, 15 Vet. App. 33 (2001), the Court held that the grant of a schedular 100-percent disability rating moots the issue of any entitlement to a TDIU after the effective date of that rating.  Id. at 35 (finding request for TDIU post-July 1989 moot where 100-percent schedular rating was awarded in July 1989); see also Locklear v. Shinseki, 24 Vet. App. 311, 314, fn 2 (2011) (noting that because the Veteran was awarded a 100-percent schedular disability rating effective from May 20, 1990, entitlement to TDIU since that date effectively was mooted).

Thus, as the Board has awarded a 100-percent rating for the Veteran's service-connected PTSD for the entire period on appeal, the issue of entitlement to an earlier effective date for the award of TDIU is moot.



ORDER

Entitlement to a 100-percent rating for PTSD from May 7, 1982 is granted.

Entitlement to a TDIU prior to October 2, 2009 is denied as moot.






____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


